Citation Nr: 0513451	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-35 678	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for temporomandibular jaw 
syndrome (TMJ).



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Patricia Hogan, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The RO denied the benefit sought on 
appeal.  The veteran, who had active service from June 1982 
through August 1990 and service in the Air Force Reserve from 
May 1991 through June 1995, appealed that decision to the 
BVA.   Thereafter, the RO referred the case to the Board for 
appellate review.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Temporomandibular jaw syndrome was not manifested during 
service and is not shown to be causally or etiologically 
related to service, including the extraction of the veteran's 
wisdom teeth during service.  


CONCLUSION OF LAW

Temporomandibular jaw syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000. The VCAA provides, among other things, that 
the VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (2002); 38 C.F.R. § 
3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
placed on notice by letter dated June 2002.  This letter 
informed the veteran that his claim was being considered in 
light of the VCAA's enactment and notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefit sought and 
whether or not the veteran or the VA bore the burden of 
producing or obtaining that evidence or information.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO essentially satisfied the notice 
requirements by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
veteran provide any information or evidence in the veteran's 
possession that pertains to the claim.  

Thereafter, the veteran received the July 2002 rating 
decision, the Statement of the Case and the Supplemental 
Statement of the Case.  Collectively, these documents issued 
in connection with this appeal notified the veteran of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file, as are private medical records pertaining to the 
veteran and records regarding his VA dental examination.  
Neither the veteran nor his representative has made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in connection with his claim.  Accordingly, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

B.	Evidence

In his Statement in Support of Claim dated in August 1999, 
the veteran asserts that during an August 1983 wisdom teeth 
extraction procedure while in service, he heard his left jaw 
crack.  He reports being told after the extraction that his 
jaw was separated.  His claim before the Board is that he now 
suffers from TMJ as a result of this extraction procedure.  

The veteran's service records reveal that in July 1982, he 
was referred for extraction of his #16, #17, #1 and #32 
wisdom teeth. The veteran's dental health record chart 
indicates that the veteran had a type II examination PTE on 
his third molars.  It shows that in August 1983, the 
veteran's teeth #16 and #17 (on the left side of the 
veteran's mouth) were extracted.  The dental chart record 
reveals that a postoperative visit occurred in August 1983 
for the purpose of removing sutures.  The chart also reveals 
that teeth #1 and #32 (on the right side of the veteran's 
mouth) were extracted in September 1993.   

The veteran's service dental chart notes that he complained 
of TMJ pain in June 1989.  Later that month, a note indicates 
that the veteran's TMJ symptoms improved.  Other than these 
two notations, the veteran's medical records are devoid of 
any reference to TMJ, TMJ symptoms, jaw or joint pain.  It 
appears that the veteran's last medical examination in active 
service occurred in April 1990.  The purpose of this 
examination was for separation from service.  No 
abnormalities were noted on this examination.  

In May 1991, the veteran provided information on a medical 
history report for enlistment into the Air Force Reserve.  
The report makes reference to the wisdom teeth extraction.  
Next to the notation are the letters "N.D." [Not 
disqualifying].  In an August 1991 Air Force Reserve Dental 
Patient Medical History Form, the veteran was asked if he 
experienced any complication or illness following dental 
treatment.  The veteran marked the answer "no."   

In his August 1999 Statement in Support of Claim, the veteran 
submitted a claim for TMJ and stated that he had x-rays taken 
to document his continuous jaw pain and discomfort.  These x-
rays were provided to the RO by Dr. Darga of the Marion 
Dental Group.  A letter from Dr. Darga's office dated August 
1999 to the RO indicates that other than the x-rays, no 
clinical notes about the veteran exist.  The RO returned the 
x-rays and requested Dr. Darga provide a clinical 
interpretation of the x-rays.  Via letters dated August 1999 
and September 1999, the RO notified the veteran of the need 
to obtain this clinical interpretation.  No such 
interpretation exists in the record.        

In January 2004, another private physician, Dr. Muckman, saw 
the veteran at the TMJ Center of Wisconsin (TMJ Center). Dr. 
Muckman's evaluation consists of a self-reported psychosocial 
history, a self-reported TMJ history, a stomatognathic 
evaluation and a myofascial evaluation.  The veteran told Dr. 
Muckman that he had had a problem with his jaw since he left 
military service fourteen years before; that the problems had 
gotten worse over the last three years; and that he went to 
the VA to file a claim for TMJ.  The veteran told Dr. Muckman 
that the VA needed proof that his TMJ problem still existed.  
Dr. Muckman did not provide a diagnosis.  Handwritten 
notations on the records indicate that the veteran had a 
follow-up visit scheduled in February 2004.  No additional 
records from Dr. Muckman or the TMJ Center exist in the 
record on appeal.  

After receipt of Dr. Muckman's records, the RO afforded the 
veteran a VA dental examination.  A VA dentist examined the 
veteran in October 2004.  The VA dentist reviewed the 
veteran's medical records, performed a dental examination and 
took a panoramic radiograph.  He noted on his report that the 
radiograph was unremarkable.  Additionally, the VA dentist 
obtained a subjective account of the incident from the 
veteran.  The veteran reported that his symptoms had 
decreased significantly in the recent past; and that he had 
been symptom free for the past month.  The VA dentist 
diagnosed the veteran with temporomandibular disorder in 
remission.  His report indicates that generally symptoms from 
a hyperextension injury due to extraction of third molars 
occur shortly after the procedure.  He noted that the 
veteran's service records reveal that he did not complain of 
TMJ symptoms until six years after the extraction procedure.  
The VA dentist opined that it is less likely as not that past 
TMJ symptoms were caused by extraction of the veteran's third 
molars.  

C.	Law

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (A valid service claim 
requires proof of present disability).  
 
When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is required to 
review the evidence in the light most favorable to the 
veteran in connection with his claim for service connection.  
The evidence in this case consists of service records, the 
veteran's self-reported history, medical records and a VA 
dental examination.  After having carefully reviewed the 
evidence of record, the Board finds that the preponderance of 
the evidence is against the grant of service connection for 
TMJ.  

D.	Analysis 

	1.		Current TMJ disability  

The veteran asserted in his August 1999 Statement in Support 
of Claim that he suffers pain and discomfort from TMJ.  He 
had x-rays taken of his jaw by Dr. Darga in August 1999.  The 
veteran also saw Dr. Muckman in January 2004.  Dr. Darga did 
not provide an interpretation of the x-rays; nor did he 
provide a diagnosis.  Dr. Muckman did not provide a diagnosis 
either.  However, a VA dentist examined the veteran in 
October 2004 and diagnosed the veteran with temporomandibular 
disorder in remission.  

Based on the record of the veteran's 1989 TMJ symptoms, his 
self-report and the VA dentist's diagnosis of TMJ in 
remission, the Board finds that there is a reasonable doubt 
as to whether the veteran has a current TMJ disorder.  
Resolving any reasonable doubt in the veteran's favor, the 
Board assumes for the sake of argument that a present 
disability exists.   The Board next examines the record to 
determine whether medical evidence exists illustrating a 
nexus between the current disorder and service.    

2.	Nexus Opinion  

No medical evidence in the record suggests that the veteran's 
current TMJ disorder resulted from the extraction of his 
wisdom teeth during the service.  No medical evidence in the 
record illustrates a causal relationship between the 
veteran's TMJ disorder and service.   The VA dentist is the 
only doctor who addressed the nexus question.   While the 
doctor opined that the veteran has a TMJ disorder in 
remission, he also determined that the disorder was not 
likely related to service.  Specifically, the VA dentist 
found that it is less likely as not that past TMJ symptoms 
were caused by extraction of the veteran's third molars.  His 
report provides that symptoms from a hyperextension injury 
due to extraction of third molars generally occur shortly 
after the procedure.  Thus, it is more likely than not that 
the veteran would have developed TMJ symptoms shortly after 
the extractions if the TMJ were service connected.  

A review of the veteran's service medical records supports 
the VA doctor's conclusion.  Nothing in the records reference 
either a cracked or separated jaw; nor do they reveal any 
notes regarding complications of the wisdom teeth extraction 
procedures. Nothing in the medical and dental service records 
contain notations of the veteran complaining of TMJ pain or 
symptoms at or near the time of the extractions.  In fact, 
although the veteran had numerous opportunities to report jaw 
and/or joint problems, he consistently failed to do so.  
Specifically, the veteran completed a dental health 
questionnaire in August 1989. One of the questions on the 
questionnaire inquired as to whether the veteran currently or 
previously experienced painful jaw joints.  The veteran 
responded in the negative.  From 1982 through 1990, the 
veteran completed eight medical history questionnaires forms.  
In each form, he was asked to note whether he currently or 
previously suffered from any "bone, joint or other 
deformity." He responded to these questions in the negative.  

Although they are included in the record on appeal, neither 
the records from Dr. Darga nor Dr. Muckman support the 
veteran's claim.  Specifically, neither doctor diagnosed the 
veteran with TMJ; nor did they address the element of 
causation.  The records from Dr. Darga consist only of x-rays 
without any interpretation of those x-rays.  The records from 
the Dr. Muckman appear to indicate nothing other than an 
initial evaluation of the veteran with notations for follow-
up treatment that never occurred.  As such, the Board has no 
choice but to give little weight to these records as they 
fail to provide any evidentiary basis upon which causation 
can be inferred.  The only support for the veteran's claim of 
causation is the veteran's own belief that his TMJ problems 
are the result of the wisdom teeth extraction.  The veteran 
cannot rely on his own self-report as a basis for service-
connection, as he has failed to show that he possesses the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology. See Espiritu v. Derwinski, 4 
Vet. App. 492, 494 (1992).  

The Board finds the report of the VA dentist dated October 
2004 to be the most probative and persuasive piece of 
evidence as it was based upon (1) a dental examination, (2) a 
panoramic radiograph, (3) a review of the veteran's service 
medical records and (4) an account of the veteran's self-
reported history.  The veteran's medical records support the 
opinion.  For these reasons, the Board finds that the 
preponderance of the evidence is against the claim that the 
veteran's TMJ disorder was caused by extraction of his wisdom 
teeth.  As such, this element of the claim has not been 
fulfilled.    

E.   Conclusion 

Based on a thorough review of the evidence of record, the 
Board finds that the preponderance of evidence is against the 
veteran's claim for service connection for temporomandibular 
joint syndrome for the reasons discussed above; and there is 
no doubt to be resolved. See Gilbert, 1 Vet. App. at 55.



ORDER

Service connection for temporomandibular joint syndrome is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


